Citation Nr: 0812692	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  03-18 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a personality 
disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel





INTRODUCTION

The veteran served on active duty from January 1974 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The veteran requested a Board hearing 
in July 2005 but he failed to report for the hearing in 
September 2005.


FINDINGS OF FACT

1.  The veteran has a personality disorder which is not 
considered a disease or injury for purposes of service 
connection.

2.  The veteran's current acquired psychiatric disorder, 
diagnosed as anxiety disorder and mood disorder, was not 
manifest in service and is unrelated to service.  


CONCLUSIONS OF LAW

1.  Service connection for a personality disorder is denied 
as a matter of law.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303(c), 4.127 (2007).

2.  An acquired psychiatric disorder was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through February 2004 
and January 2006 letters to the veteran that addressed all 
four notice elements.  The letters informed the veteran of 
the evidence required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information, 
which would including that in his possession, to the AOJ.  
The veteran was notified of effective dates for ratings and 
degrees of disability in September 2007.  

The veteran did not receive all necessary notice prior to the 
initial adjudication.  However, the lack of such a pre-
decision notice is not prejudicial.  Notice was provided 
prior to the last RO adjudication.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, Social Security 
Administration records, and lay statements.  There is no 
indication that there are any relevant records outstanding 
which would be supportive of the claim.  A VA examination was 
conducted in October 2007.  VA has satisfied its assistance 
duties.

Service connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Personality disorders are not diseases or injuries for the 
purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2007).  However, disability resulting from a mental 
disorder that is superimposed upon a personality disorder may 
be service connected.  38 C.F.R. § 4.127.

Service medical records show the veteran was referred to a 
psychiatrist in May 1976 after having had unauthorized 
absence and several captain's masts.  He indicated that he 
was totally fed up with the service and that if he did not 
get off the ship, he was going to start punching people out.  
Mental status examination revealed he was oriented times 3, 
had no looseness of associations or flight of ideas, and had 
an affect appropriate to his mood.  There was no evidence of 
obsessions, delusions, or hallucinations, his memory was 
intact, and he had no evidence of suicidal ideations or 
severe affective disorder.  The impression was passive-
aggressive personality with antisocial traits.  On service 
discharge examination in July 1976, the veteran's psychiatric 
evaluation was normal.  

Passive aggressive personality disorder was reported in 
August and October 2004, and in January and July 2005 VA 
medical records.  Depression is reported in an August 2005 VA 
medical record.  

W.M. stated in June 2007 that when the veteran returned from 
service, he had mental problems.  In 1977, the veteran "lost 
it" and drove a truck into a bank sign, and in 1979, he 
"lost it" again and tried to run over a group of people.  
Another time, he cursed out an instructor at a community 
college and was kicked out.  

A VA examination was conducted in October 2007.  The examiner 
reviewed the veteran's claims folder, including the May 1976 
service medical record showing symptoms and an impression of 
a passive-aggressive personality disorder.  He conducted 
psychometric tests on the veteran as well, and considered 
their results.  After doing so, the examiner indicated that 
the history and current findings suggested the diagnosis of 
anxiety disorder with secondary mood disorder and cannabis 
abuse.  He diagnosed anxiety disorder, mood disorder, and 
personality disorder.  The examiner indicated that the 
veteran's observed symptoms were unlikely a result of events 
he experienced during active duty.

The evidence indicates that the veteran had a personality 
disorder in service and has one currently.  However, a 
personality disorder is not a disease or injury for 
compensation purposes and in general, disability resulting 
from a personality disorder may not be service connected.  
See 38 C.F.R. § 4.127.  

Moreover, the preponderance of the evidence is against 
service connection for an acquired psychiatric disorder.  The 
veteran is currently diagnosed with anxiety disorder and mood 
disorder which are acquired psychiatric disorders.  However, 
no competent medical evidence shows that either was manifest 
in service or is related to service.  To the contrary, the VA 
examiner in October 2007 indicated that the veteran's 
observed symptoms were unlikely a result of events he 
experienced in service.  Accordingly, service connection for 
an acquired psychiatric disorder is not warranted.  

There is no reason to doubt the statements from W.M. reported 
above.  However, his statements are not proof of what 
psychiatric disorder was manifest in service or whether the 
veteran's current psychiatric disorder is related to service.  
Medical evidence is required to establish diagnosis and 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  
Likewise, the veteran's July 2005 assertion that the RO was 
biased in making his decision and that he has been unable to 
keep a job because of the illness he acquired in service is 
not competent evidence of what disorder he had in service or 
whether his current disorders are related to service.  
Medical evidence is required.  Id.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for a personality disorder is denied.

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


